                    Case 1:20-cr-00106-SPW Document 38 Filed 06/17/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                            Case Number: CR 20-I06-BLG-SPW-1
 WAYNE JENNINGS COOPER                                                      USM Number: 21397-509
                                                                            Gillian E. Gosch
                                                                            DclcndaiU's Altorney



THE DEFENDANT:
       pleaded guilty to count(s)                        1
       pleaded nolo contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
  18:9220.F Prohibited Person In Possession Of A Firearms and                                      12/19/2019
  18:924(D)Cnminal Forfeiture.




The defendant is sentenced as provided in pages 2 through 7 of thisjudgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             June 17.2021
                                                             Date ol' linposiiion of Jiidgmenl




                                                             iignatiire of Judge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             June 17,2021
                                                             Date
Case 1:20-cr-00106-SPW Document 38 Filed 06/17/21 Page 2 of 7
Case 1:20-cr-00106-SPW Document 38 Filed 06/17/21 Page 3 of 7
Case 1:20-cr-00106-SPW Document 38 Filed 06/17/21 Page 4 of 7
Case 1:20-cr-00106-SPW Document 38 Filed 06/17/21 Page 5 of 7
Case 1:20-cr-00106-SPW Document 38 Filed 06/17/21 Page 6 of 7
Case 1:20-cr-00106-SPW Document 38 Filed 06/17/21 Page 7 of 7
